WILKINSON, Circuit Judge,
concurring:
I vote to affirm the district court’s judgment because I believe that we are required by Lehnert v. Ferris Faculty Association, — U.S. —, 111 S.Ct. 1950, 114 L.Ed.2d 572 (1991), to do so. Judges are in the business of taking language seriously, and the language in Lehnert nails the result here to the mast.
In Lehnert, a majority of the Supreme Court held that non-ideological expenses may be chargeable to union dissenters even in the absence of “a direct relationship between the expense at issue and some tangible benefit to the dissenters’ bargaining unit.” Id. at —, 111 S.Ct. at 1961. Although Lehnert does not “grant a local union carte blanche to expend dissenters’ dollars for bargaining activities wholly unrelated to the employees in their unit,” id., all that is required is “some indication that the payment is for services that may ultimately enure to the benefit of the members of the local union by virtue of their membership in the parent organization,” id. at —-—, 111 S.Ct. at 1961-62; see also id. at —, 111 S.Ct. at 1981 (Scalia, J., concurring in the judgment in part and dissenting in part) (approving a pooling arrangement because “[i]t is a tangible benefit” to a bargaining unit to have “services on call, even in the years when they are not used” by that unit).
Because ALPA’s strike reserve fund was potentially available for the benefit of pilots at every bargaining unit, payments for creation and maintenance of the fund “may ultimately enure to the benefit” of pilots at each bargaining unit and therefore the fund passes muster under Lehnert. The strike reserve fund is a pooling arrangement into which pilots, both union and non-union, at the various airlines with which ALPA has agency shop agreements pay a certain percentage of their airline salaries. The fund is intended to be used for major labor disputes and for other expenditures that cannot be funded through ALPA’s normal budgeting practices and policies. It is potentially available for the benefit of pilots, including non-members, at all airlines. Lehnert approved such pooling arrangements and made clear that pooled funds need not directly benefit any particular bargaining unit in any given year. Moreover, in Lehnert the Court held that strike-preparation activities — such as ALPA’s strike reserve fund — are adjuncts to the bargaining process and are therefore chargeable to union dissenters. See — U.S. at —-—, 111 S.Ct. at 1965-66; id. at —, 111 S.Ct. at 1981 (Kennedy, J., concurring in the judgment in part and dissenting in part).
Likewise, I must conclude that the expenditures in support of the United and Continental strikes, and in preparation for a possible Eastern strike, are chargeable under Lehnert. In this case, as Judge Butzner notes, the district court made detailed and exhaustive factual findings. Based on these findings, it concluded that “collective bargaining negotiations at any one airline are directly affected by, and also directly affect, negotiations at all other airlines.” These factual findings — which are not clearly erroneous and which are similar to the conclusions of other courts, see Pilots Against Illegal Dues v. Air Line Pilots Ass’n, 938 F.2d 1123, 1128 (10th Cir.1991)—compel me to *1303conclude that there is “some indication” that these expenditures “may ultimately enure to the benefit” of pilots at airlines other than Continental, United, and Eastern.1
Plaintiffs have been candid before this court. They recognize that Lehnert is anything but a favorable ease for their position. Included in their supplemental brief is a chart of the Justices’ various positions on the different issues presented in that case. Plaintiffs note “the deeply divided court” that decided Lehnert and “the retirement of Justice Marshall,” and invite us to adopt the position of the Lehnert dissent. That is not an invitation, however, that a court of appeals judge can accept. See Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484, 109 S.Ct. 1917, 1921, 104 L.Ed.2d 526 (1989) (noting that lower courts should follow a precedent with “direct application in a case” and “leav[e] to [the Supreme] Court the prerogative of overruling its own decisions”); Thurston Motor Lines, Inc. v. Jordan K. Rand, Ltd., 460 U.S. 533, 535, 103 S.Ct. 1343, 1344, 75 L.Ed.2d 260 (1983) (per curiam) (“Needless to say, only this Court may overrule one of its precedents.”).2
The charged expenses here were not ideological, and the agency fees were not assessed to promote either the cause of unionism in general or political positions that a union leadership might support but to which individual members might take vigorous exception. See Lehnert, — U.S. at —-—, 111 S.Ct. at 1957-58. Apart from such constitutional concerns, the judgment of whether arrangements such as ALPA’s will promote industrial peace or lead to disruptions in transportation and commerce must be left to Congress. Because Lehnert makes clear that no constitutional barriers exist to the chargeability of the expenses in this case, I share the court’s conclusion that the judgment of the district court must be affirmed.
I am authorized to say that Judge WILKINS joins in this opinion.

. The direct impact of bargaining at one airline on bargaining at other airlines may be the result both of the somewhat unique organizational structure of ALPA and of the national nature of the industry. In cases involving other industries and other unions, therefore, such a factual finding may not be present. In such circumstances, of course, application of Lehnert may very well result in a different outcome.


. Plaintiffs also suggest that, while Lehnert may govern constitutional challenges to agency fees, we should adopt the Lehnert dissent as the proper interpretation of Railway Labor Act (RLA) § 2, Eleventh, 45 U.S.C. § 152, Eleventh. I find this argument unconvincing. Plaintiffs have cited no authority to support their argument that the standard governing under the RLA is different from that governing under the First Amendment, and both the Lehnert majority and dissent relied on statutory cases and recognized that there is no bright line separating the constitutional and statutory analyses. See Lehnert, - U.S. at -, 111 S.Ct. at 1957 ("Although they are cases of statutory construction, Street and Allen are instructive in delineating the bounds of the First Amendment in this area as well.”); id. at -, 111 S.Ct. at 1978 (Scalia, J., concurring in the judgment in part and dissenting in part) {"Street, Ellis, and Beck were statutory cases, but there is good reason to treat them as merely reflecting the constitutional rule____”).